UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K/A Amendment No. 1 (Mark One) ☒ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51889 TWO RIVER BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 20-3700861 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724 (Address of Principal Executive Offices, including Zip Code) (732) 389-8722 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, no par value The NASDAQ Stock Market LLC Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Preferred Stock Purchase Rights (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes☐
